DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 10/01/2021.
Claims 1-31 are cancelled. 
Claims 32 and 47 are amended. 
Claims 32-50 are pending in this action. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-50 are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (US 2005/0075702 A1) in view of Faltys (US 2011/0190849 A1) [both previously cited]. 
Re. claim 32, 41 and 47, Shafer teaches the system/method of stimulating the neural activity of a nerve supplying the spleen for treating an acute medical condition (paragraph 0010 – stimulation of the splenic nerve), wherein the nerve is associated with a neurovascular bundle, preferably a splenic arterial nerve, the system comprising: 

at least one controller electrically coupled to the at least one electrode (figure 14, microprocessor utilizes sensor to control stimulation administration, paragraph 0028; figure 8, IPG 100 contains controller/microprocessor 31 which controls stimulation to  therapy delivery element 999, paragraph 0065, paragraph 0079), the at least one controller configured to control the operation of the least one electrode to apply an electrical signal to the nerve (paragraph 0013), wherein the electrical signal has a waveform that comprises one or more pulse trains (figure 18),
wherein the electrical signal produces an improvement in a physiological parameter indicative of treatment of the acute medical condition, wherein the improvement in the physiological parameter is any of the group consisting of: restoring a body temperature to between 36°C and 38°C, restoring a heart rate to 60-100 bpm, restoring the systemic arterial pressure to between 90/60 mmHg and 150/90mmHg, restoring a systemic venous pressure to about 5 mmHg in the right atrium and about 8 mmHg in a left atrium, restoring a pulmonary pressure to about 15 mmHg, restoring a central venous pressure to in the range of about 3 to 8 mmHg, restoring a breathing rate to 8-14 breaths per minute, an increase in oxygen saturation to >94%, an increase an arterial partial pressure of oxygen to 12-15 kPa, restoring an arterial partial pressure of carbon dioxide to 4.4- Page 3 of 84813-9528-6207.16.1 kPa, a reduction of pain sensation (paragraph 0042 – device is used for any symptom associated with a deleterious characteristic of an inflammatory immune response, such as swelling, flushing, etc.), restoring urine output to >0.5 ml/kg/hr, increasing a level of consciousness, a reduction in a level of lactate, a change in a level of blood glucose, a change in a level of base deficit in blood and a change in a level of arterial pH, restoring lower levels of pulmonary vascular resistance while increasing systemic vascular resistance and increasing pulmonary capillary wedge pressure, reducing high levels of lipases, and reducing high levels of amylases. 
Shafer does not disclose the charge density within a range of 5 μC to 1100 μC per cm2 per phase.
Faltys discloses a neurostimulator wherein the charge density per phase applied to the nerve by the electrical signal is between ≥ 70 C per cm2 per phase and ≤ 1300 C per cm2 per phase (table 3, page 10, microstimulator maximum charge density for the nerve stimulator is 30 μC/cm2/phase). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Shafer to try different charge density ranges as taught by Faltys in order to achieve a desired stimulation result, such as provide a safety precaution and prevent tissue damage. 

Re. claim 33 and 48, Shafer further teaches wherein the acute medical condition is septic shock (paragraph 0129 – endotoxic shock; claim 20).

Re. claim 34 and 49, Shafer further teaches wherein the acute medical condition is severe episodes of lupus (paragraph 0044 – systemic lupus erythematosus).

Re. claim 35 and 50, Shafer further teaches wherein the acute medical condition is hemorrhaging (paragraph 0044 – reperfusion injury).

Re. claim 36 and 42, Shafer further teaches the system further comprising a neural interface, the neural interface comprising the at least one electrode (figure 16, cuff electrode wrapped around the splenic nerve).

Re. claim 37-40 and 43-46, Shafer further teaches wherein the neural interface is placed around/on at least one splenic arterial nerve and splenic artery (paragraph 0064 – periarterial splenic nerve/splenic artery is stimulated directly/indirectly).

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the Faltys reference does not disclose the claimed charge density ranges, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the Faltys reference is relied upon to teach known stimulation parameters such as charge densities applied to a nerve stimulator. Furthermore, it is reminded that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant case, it would have been obvious to one of ordinary skill in the art to try different charge densities, such as taught by Faltys, into the system of Shafer in order to achieve a desired stimulation result. Finding the optimal stimulation parameters would be accomplished by routine testing requiring only routine skill in the art to achieve a desired stimulation result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perryman (US 2016/0015988 A1) discloses a spleen neurostimulator with a charge-balancing component 2046 for biphasic stimulator less than 30 μC/cm2. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792